LAND, J.
The plaintiffs, as owners of section 42, township 21, in the parish of Terrebonne, by a regular chain of title derived from the United States, through state of Louisiana, enjoined the defendants from trespassing on any part of said section, and from leasing or attempting to lease any submerged lands situated within the boundaries of said section for fisheries or any other purpose.
It appears that said section embraces within its lines a part of the water and bed of Bay Crocodile. The answer of the defendant commission is in effect: That the said bay is a part of the waters of the state of Louisiana, which belong to her by virtue of her sovereignty, and not by any grant from' the United States; that no power has ever been given by the state to any of her officers to alienate such water bottoms; that the portion of the bay aforesaid claimed by the plaintiffs is a part of the waters of the state, to which she had title from the date of her admission into the Union; and that plaintiffs have no right, title, or ownership therein.
Plaintiffs’ chain of title is not disputed, and it appears therefrom that the whole of township 21 south, of range 18 east, was surveyed in 1831, and subsequently selected, approved, and patented to the state as swamp and overflowed land under the swamp land grants of 1849 and 1850; that in 1876 the state sold section 42 in said township to J. W. Board, one of the authors of the defendants’ title.
On plaintiffs’ plea of estoppel the district judge ruled that evidence was not admissible to show that the land was not swamp or overflowed land, or land subject to tidal overflow, within the meaning of the acts of Congress and as found by the Secretary of the Interior in the exercise of an express jurisdiction conferred on him by law, and that the acts and patents of the two governments in the premises could not be attacked collaterally by an agent of the state, which accepted title to the lands as swamp and overflowed.
The court, however, under limitations, admitted evidence relating to the condition of the locus in quo, which “showed beyond the peradventure of a doubt that the lot or section 42, claimed by the plaintiffs, fronted on Bayou Little Caillou, and crossed Bay Crocodile, having a piece of land on the west side of this bay and another piece on the east side. The evidence further showed that this Bay Crocodile was a salt-water bay, connecting through Bayou East and Bayou West, Bay Welch, and Cat Island Lake, with the Gulf of Mexico; that the same was salt water varying in depth from 1 to 5 feet, and subject to the regular ebb and flow of the tide. The evidence further showed that this bay was about 2% miles long, and approximately three-quarters of a mile wide, and that the same had been practically as it is to-day “since the memory of man runneth not to the contrary.”
After hearing the evidence, the court in *14a very able and elaborate opinion held that the defendant commission, a mere agency of the state, could not collaterally attack the title derived by the plaintiffs from the state, which as grantor was estopped to assert that at the time of the conveyance it had no title, or that none passed by the deed; citing 16 Cyc. 685, 686, and notes. In support of the doctrine that estoppel applies to the state, the judge cited State of La. v. Taylor, 28 La. Ann. 460-462, State v. Vicksburg Railroad, 44 La. Ann. 981, 11 South. 865, and State v. Ober, 34 La. Ann. 359.
We assume that this doctrine is not controverted. The judge cited the following authorities in support of the principle that a party in possession of real estate under a recorded title ostensibly valid cannot be disturbed by collateral proceedings instituted for the purpose of invalidating his title: Doherty v. Leake, 24 La. Ann. 224; Anderson v. Carroll, Hoy & Co., 23 La. Ann. 175; Lannes v. Workingmen’s Bank, 29 La. Ann. 113.
Pretermitting the question of estoppel, the judge held that the registrar of the state land office was authorized to sell swamp and overflowed lands subject to tidal overflow. Section 3 of Act No. 104 of 1871, p. 244. He further held that Crocodile Bay was not a navigable highway leading into the Gulf of Mexico, and that, even if it were, the state had the right to sell the submerged portion thereof, subject only to the right of navigation by the public.
There was judgment in favor of the plaintiffs, and the defendants have appealed.
In Smith v. Crandall, 118 La. 1052, 43 South. 699, this court held that a state patent conveys the legal title to the patentee, and cannot be revoked or set aside, except on judicial proceedings instituted in behalf of the sovereign.
The entry of public land, valid upon its face, segregates the tract of land from the public domain. McMichael v. Murphy, 197 U. S. 304, 25 Sup. Ct. 460, 49 L. Ed. 766. It follows that the patent must be annulled by direct action before the title can be devested and the land in question restored to the public domain of the state of Louisiana.
In the case at bar the Oyster Commission, by leasing out a part of the tract of land covered by plaintiffs’ patent to the codefendant, has treated the title emanating from its creator, the state, as an absolute nullity, worthy of no consideration whatever. In 1906 the state by section 10 of Act No. 178, p. 323, excepted from the jurisdiction of the Oyster Commission water bottoms claimed under some title by any person, Arm, or corporation, “until there shall have been an adjudication by a court of competent jurisdiction between the state and claimant as to- the validity of the title to the property.” It is true by a proviso the section is declared not applicable to any property the title to which was then in litigation; but all the same the lawmakers recognized by this enactment that the proper procedure was for the sovereign to go into court and to assail by direct action adverse titles to the water bottoms suitable for oyster production and cultivation. The present suit was pending when said act was adopted.
The land in dispute was surveyed in 1831, the-survey was approved in 1832, and it was selected as swamp and overflowed land and patented as such to the state of Louisiana in 1856. For more than half a century the United States and the state of Louisiana have acquiesced in the title so conveyed, and more than 30 years ago the state patented the property to the author of plaintiffs’ title.
At this late day the Oyster Commission, a mere agent of the state of Louisiana, assails all of the acts of the officials of the two sovereigns and the patents issued by them as absolute nullities on the novel ground that a portion of the tract conveyed consisted of *16a tidal water bottom; that, such portion not being land, the officials of the two governments were without jurisdiction in the premises.
The answers to this contention are: (1) That neither the state nor any of its agents can attack its solemn patent, valid on its face, in a collateral proceeding; and (2) that the acceptance by the state of lands certified to it by the Secretary of the Interior is conclusive upon the state as to the title to and the character of such lands. Roger’s Locomotive Machine Works v. American Emigrant Co., 164 U. S. 559, 17 Sup. Ct. 188, 41 L. Ed. 552; V., S. & P. R. R. Co. v. Tibbs, 112 La. 51, 36 South. 223. The state being estopped to deny that the tract in dispute is “swamp and overflowed” lands, evidence to prove the contrary was inadmissible.
Judgment affirmed.
BREAUX, C. J., and NICHOLLS, J., concur in the decree.